DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 06/29/2022 for application number 17/279,776. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 1-19 are presented for examination.

Response to Arguments
Argument 1, Applicant argues that the combination of Im and Lappas does not explicitly teach the newly amended portions to the independent claims. 
Responding to Argument 1, Applicant’s argument has been fully considered but is moot because it is a newly amended claim which changes the scope of the invention which allows for newly found art to be applied. 
Examiner note, The combination of Im and Lappas teaches all of the limitations to the independent claims as previously recited. Im teaches a system that stores system and user data within a wireless device (i.e. home server) to be used for backup and restore processes. But, Im does not explicitly teach a modem/gateway as newly amended. However, Ansari teaches a system that uses a residential gateway appliance to store system data locally for backup and restore procedures. Therefore, the combination of Im, Lappas, and Ansari teaches all of the limitations of the independent claims as currently recited. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US 2004/0111490 A1) in view of Lappas et al. (US 10,198,142 B1) and further in view of Ansari et al. (US 2015/0347683 A1).

Regarding claim 1, Im teaches a method for restoring functionality of a wireless device, the method comprising: 
continuously storing device settings as a plurality of data sets for the wireless device stored in a memory of the wireless device [Fig. 3, Paras. 24-27, 33-34, home server stores user and system data in an internal database and periodically transmits system and user data to the portal server (i.e. backups)]; 
automatically performing a backup storing operation of the device settings at a predetermined time and on a periodic basis in the memory of the wireless device [Fig. 4, (S1-S2), Paras. 24, 33-34, home server performs backup of initial system and user data (i.e. settings) and periodically transmits to portal server]; 
detecting a failure of at least some function of the wireless device [Fig. 4, (S3), Para. 35, detects existence of functional error of home server]; and 
invoking, a restore mode, the restore mode being implemented for restoring functionality of the at least some function of the wireless device by replacing device settings of the wireless device at the time of the detected failure with a data set of device settings in the memory stored during the backup storing operation during a previous time period when there was no failure detected [Fig. 4, (S4-S9), Paras. 36-39, system recovers stored data to be downloaded by the home server as a restore function].

Im suggests, but does not explicitly teach from a user interface of the wireless device [Para. 21, the user can remotely control the home network system from the portal server]. 
However, Lappas teaches detecting a failure of at least some function of the wireless device [Fig. 38, (3810), Col. 36, lines 35-40, determine resources have been exceeded]; invoking, from a user interface of the wireless device, a restore mode [Fig. 38, (3825), Col. 36, lines 41-47, notifying the user and awaiting a user response to reconfigure], the restore mode being implemented for restoring functionality of the at least some function of the wireless device by replacing device settings of the wireless device at the time of the detected failure with a data set of device settings [Fig. 21, (2130), Col. 20, lines 35-43, user selecting a restart function for the selected server (i.e. restore)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the home network monitoring system of Im and incorporate the remote server control user interface of Lappas to allow the system to be controlled from a variety of devices.
A person having ordinary skill in the art would have been motivated to modify and include the remote server control user interface to allow the user to control remote server and system from multiple device, creating an efficient and user friendly system.

But, Im does not explicitly teach a modem/gateway. However, Ansari teaches continuously storing device settings as a plurality of data sets for the wireless device stored in a memory of the wireless modem/gateway [Fig. 1A, (10), Paras. 43-44, residential gateway appliance to store system and backup information on an internal memory].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the home network monitoring system of Im and incorporate the wireless residential gateway appliance of Ansari to allow the system to use a self-storage modem when performing backups.
A person having ordinary skill in the art would have been motivated to modify and include the wireless residential gateway appliance to allow the user quickly reboot of a modem/gateway from a local backup, creating an efficient and user friendly system.

Regarding claim 2, Im as modified by Lappas and Ansari teaches all of the limitations of claim 1 as described above. Lappas further teaches wherein the device settings include one or more user settings that are input from a graphical user interface (GUI) of the user interface of the wireless modem/gateway device [Fig. 21, Col. 20, lines 35-43, user can select one or more server to control through a mobile device GUI].

Regarding claim 3, Im as modified by Lappas and Ansari teaches all of the limitations of claim 2 as described above. Lappas further teaches wherein the GUI is accessed using a mobile device connected to the wireless modem/gateway device [Fig. 21, Col. 20, lines 35-43, user can select one or more server to control through a mobile device GUI].

Regarding claim 4, Im as modified by Lappas and Ansari teaches all of the limitations of claim 1 as described above. Im further teaches wherein the automatic backup storing operation is performed on a daily basis [Paras. 25-27, 33-34, periodically transmits system and user data to be stored in the portal server (i.e. backups). One having ordinary skill in the art could modify the time schedule to whatever they require (i.e. hourly, daily, weekly, bi-weekly, monthly, etc.)].

Regarding claim 5, Im as modified by Lappas and Ansari teaches all of the limitations of claim 1 as described above. Im further teaches wherein the previous time period is twenty- four hours prior to a current time [Paras. 25-27, 33-34, periodically transmits system and user data to be stored in the portal server (i.e. backups). One having ordinary skill in the art could modify the time schedule to whatever they require (i.e. hourly, daily, weekly, bi-weekly, monthly, etc.). Using the most recent backup prior to failure.].

Regarding claim 6, Im as modified by Lappas and Ansari teaches all of the limitations of claim 1 as described above. Im further teaches wherein the invoking of the restore mode includes pressing a physical button on the wireless modem/gateway device [Fig. 3, (B), Para. 30, recovery button, B, can be directly inputted in response to a system functional error].
Lappas further teaches wherein the invoking of the restore mode includes making a selection using a mobile device connected to the wireless modem/gateway device [Fig. 21, Col. 20, lines 35-43, user can select one or more server to control through a mobile device GUI].

Regarding claim 7, Im as modified by Lappas and Ansari teaches all of the limitations of claim 2 as described above. Lappas further teaches wherein the one or more user settings have caused the at least some function of the wireless modem/gateway device to fail [Fig. 7, Col. 13, lines 31-60, user selects configuration and resources for server(s) and system determines if selection exceeds (i.e. system functional error) would occur based on user selections (i.e. user settings)].

Regarding claim 8, Im teaches a non-transitory computer-readable recording medium for restoring functionality of a wireless device, the non-transitory computer-readable recording medium storing one or more programs which when executed by a hardware processor performs steps comprising: 
continuously storing device settings as a plurality of data sets for the wireless device stored in a memory of the wireless device [Fig. 3, Paras. 24-27, 33-34, home server stores user and system data in an internal database and periodically transmits system and user data to the portal server (i.e. backups)]; 
automatically performing a backup storing operation of the device settings at a predetermined time and on a periodic basis in the memory of the wireless device [Fig. 4, (S1-S2), Paras. 24, 33-34, home server performs backup of initial system and user data (i.e. settings) and periodically transmits to portal server]; 
detecting a failure of at least some function of the wireless device [Fig. 4, (S3), Para. 35, detects existence of functional error of home server]; and 
invoking, a restore mode, the restore mode being implemented for restoring functionality of the at least some function of the wireless device by replacing device settings of the wireless device at the time of the detected failure with a data set of device settings in the memory stored during the backup storing operation during a previous time period when there was no failure detected [Fig. 4, (S4-S9), Paras. 36-39, system recovers stored data to be downloaded by the home server as a restore function].

Im suggests, but does not explicitly teach from a user interface of the wireless device [Para. 21, the user can remotely control the home network system from the portal server]. 
However, Lappas teaches detecting a failure of at least some function of the wireless device [Fig. 38, (3810), Col. 36, lines 35-40, determine resources have been exceeded]; invoking, from a user interface of the wireless device, a restore mode [Fig. 38, (3825), Col. 36, lines 41-47, notifying the user and awaiting a user response to reconfigure], the restore mode being implemented for restoring functionality of the at least some function of the wireless device by replacing device settings of the wireless device at the time of the detected failure with a data set of device settings [Fig. 21, (2130), Col. 20, lines 35-43, user selecting a restart function for the selected server (i.e. restore)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the home network monitoring system of Im and incorporate the remote server control user interface of Lappas to allow the system to be controlled from a variety of devices.
A person having ordinary skill in the art would have been motivated to modify and include the remote server control user interface to allow the user to control remote server and system from multiple device, creating an efficient and user friendly system.

But, Im does not explicitly teach a modem/gateway. However, Ansari teaches continuously storing device settings as a plurality of data sets for the wireless device stored in a memory of the wireless modem/gateway [Fig. 1A, (10), Paras. 43-44, residential gateway appliance to store system and backup information on an internal memory].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the home network monitoring system of Im and incorporate the wireless residential gateway appliance of Ansari to allow the system to use a self-storage modem when performing backups.
A person having ordinary skill in the art would have been motivated to modify and include the wireless residential gateway appliance to allow the user quickly reboot of a modem/gateway from a local backup, creating an efficient and user friendly system.

Regarding claim 9, Im as modified by Lappas and Ansari teaches all of the limitations of claim 8 as described above. Lappas further teaches wherein the device settings include one or more user settings that are received at the user interface of the wireless device [Fig. 21, Col. 20, lines 35-43, user can select one or more server to control through a mobile device GUI].

Regarding claim 10, Im as modified by Lappas and Ansari teaches all of the limitations of claim 9 as described above. Lappas further teaches wherein the user interface of the wireless device is a Graphical User Interface (GUI) [Fig. 21, Col. 20, lines 35-43, user can select one or more server to control through a mobile device GUI].

Regarding claim 11, Im as modified by Lappas and Ansari teaches all of the limitations of claim 10 as described above. Lappas further teaches wherein the GUI is accessed using a mobile device connected to the wireless device [Fig. 21, Col. 20, lines 35-43, user can select one or more server to control through a mobile device GUI].

Regarding claim 12, Im as modified by Lappas and Ansari teaches all of the limitations of claim 9 as described above. Lappas further teaches wherein the one or more user settings have caused the at least some function of the wireless device to fail [Fig. 7, Col. 13, lines 31-60, user selects configuration and resources for server(s) and system determines if selection exceeds (i.e. system functional error) would occur based on user selections (i.e. user settings)].

Regarding claim 13, Im as modified by Lappas and Ansari teaches all of the limitations of claim 8 as described above. Im further teaches wherein the invoking of the restore mode includes pressing a physical button on the wireless device [Fig. 3, (B), Para. 30, recovery button, B, can be directly inputted in response to a system functional error].
Lappas further teaches wherein the invoking of the restore mode includes making a selection using a mobile device connected to the wireless device [Fig. 21, Col. 20, lines 35-43, user can select one or more server to control through a mobile device GUI].

Regarding claim 14, Im as modified by Lappas and Ansari teaches all of the limitations of claim 8 as described above. Im further teaches wherein the automatic backup storing operation is performed on a daily basis [Paras. 25-27, 33-34, periodically transmits system and user data to be stored in the portal server (i.e. backups). One having ordinary skill in the art could modify the time schedule to whatever they require (i.e. hourly, daily, weekly, bi-weekly, monthly, etc.)].

Regarding claim 15, Im teaches a modem/gateway wireless device capable of restoring functionality comprising: 
continuously storing device settings as a plurality of data sets for the wireless device stored in a memory of the wireless device [Fig. 3, Paras. 24-27, 33-34, home server stores user and system data in an internal database and periodically transmits system and user data to the portal server (i.e. backups)]; 
automatically performing a backup storing operation of the device settings at a predetermined time and on a periodic basis in the memory of the wireless device [Fig. 4, (S1-S2), Paras. 24, 33-34, home server performs backup of initial system and user data (i.e. settings) and periodically transmits to portal server]; 
detecting a failure of at least some function of the wireless device [Fig. 4, (S3), Para. 35, detects existence of functional error of home server]; and 
invoking, a restore mode, the restore mode being implemented for restoring functionality of the at least some function of the wireless device by replacing device settings of the wireless device at the time of the detected failure with a data set of device settings in the memory stored during the backup storing operation during a previous time period when there was no failure detected [Fig. 4, (S4-S9), Paras. 36-39, system recovers stored data to be downloaded by the home server as a restore function].

But, Im does not explicitly teach a user interface; a graphical user interface (GUI); a hardware processor; and a non-transitory memory configured to store one or more programs, wherein the hardware processor executes the one or more programs. 
Im suggests, but does not explicitly teach from a user interface of the wireless device [Para. 21, the user can remotely control the home network system from the portal server]. 
However, Lappas teaches user interface [Fig. 50, (5035), Col. 50, lines 2-5, input devices]; a graphical user interface (GUI) [Fig. 2, (200), Col. 11, lines 18-26, control panel interface]; a hardware processor [Fig. 50, (5010), Col. 49, lines 35-43, processor]; and a non-transitory memory configured to store one or more programs, wherein the hardware processor executes the one or more programs [Fig. 50, (5025), Col. 49, lines 53-67, storage with executable instructions]; detecting a failure of at least some function of the wireless device [Fig. 38, (3810), Col. 36, lines 35-40, determine resources have been exceeded]; invoking, from a user interface of the wireless device, a restore mode [Fig. 38, (3825), Col. 36, lines 41-47, notifying the user and awaiting a user response to reconfigure], the restore mode being implemented for restoring functionality of the at least some function of the wireless device by replacing device settings of the wireless device at the time of the detected failure with a data set of device settings [Fig. 21, (2130), Col. 20, lines 35-43, user selecting a restart function for the selected server (i.e. restore)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the home network monitoring system of Im and incorporate the remote server control user interface of Lappas to allow the system to be controlled from a variety of devices.
A person having ordinary skill in the art would have been motivated to modify and include the remote server control user interface to allow the user to control remote server and system from multiple device, creating an efficient and user friendly system.

But, Im does not explicitly teach a modem/gateway. However, Ansari teaches continuously storing device settings as a plurality of data sets for the wireless device stored in a memory of the wireless modem/gateway [Fig. 1A, (10), Paras. 43-44, residential gateway appliance to store system and backup information on an internal memory].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the home network monitoring system of Im and incorporate the wireless residential gateway appliance of Ansari to allow the system to use a self-storage modem when performing backups.
A person having ordinary skill in the art would have been motivated to modify and include the wireless residential gateway appliance to allow the user quickly reboot of a modem/gateway from a local backup, creating an efficient and user friendly system.

Regarding claim 16, Im as modified by Lappas and Ansari teaches all of the limitations of claim 15 as described above. Lappas further teaches wherein the device settings include one or more user settings that are received at the GUI [Fig. 21, Col. 20, lines 35-43, user can select one or more server to control through a mobile device GUI].

Regarding claim 17, Im as modified by Lappas and Ansari teaches all of the limitations of claim 15 as described above. Lappas further teaches wherein the GUI is accessed using a mobile device connected to the modem/gateway wireless device [Fig. 21, Col. 20, lines 35-43, user can select one or more server to control through a mobile device GUI].

Regarding claim 18, Im as modified by Lappas and Ansari teaches all of the limitations of claim 15 as described above. Im further teaches wherein the user interface includes one or more physical buttons, and the restore mode is invoked after pressing the one or more physical buttons using a predetermined pressing sequence [Fig. 3, (B), Para. 30, recovery button, B, can be directly inputted in response to a system functional error].

Regarding claim 19, Im as modified by Lappas and Ansari teaches all of the limitations of claim 16 as described above. Lappas further teaches wherein the one or more user settings have caused the at least some function of the modem/gateway wireless device to fail [Fig. 7, Col. 13, lines 31-60, user selects configuration and resources for server(s) and system determines if selection exceeds (i.e. system functional error) would occur based on user selections (i.e. user settings)].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179